Title: From John Adams to Perez Morton, 10 March 1791
From: Adams, John
To: Morton, Perez



Sir
Philadelphia March 10th. 1791

I have received this day the letter you did me the honor to write on the 23 of Feb, with a Letter from Miss Hannah Adams.
It has very oddly happened that I have never seen Miss Adams’s works, tho I frequently heard it mentioned in England with great respect and applause by Gentlemen of Letters, who had read it.  Her request to me is the more flattering, because tho’ personally unknown, she is a relation.  I have requested her to put my name among her subscribers for three Coppies bound, I have requested that all Titles may be omitted but that of Vice President. For tho’ I have no doubt of the innocence and utility of titles to the support of Government, and even the preservation of Laws and Liberty; yet every thing of that kind is unsettled, and no man is more willing to leave it unsettled ‘till the wisdom and experience of the People shall have digested the subject than, / Your very humble servt.
John Adams